 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10

11    JAMES EVERETT DUNN, JR.,                          Case No. 2:19-cv-00510-RFB-DJA
12                       Petitioner,                    ORDER
13            v.
14    BRIAN WILLIAMS,
15                       Respondent.
16

17           Petitioner has filed an amended petition for a writ of habeas corpus pursuant to 28 U.S.C.

18   § 2241 (ECF No. 8). The Court has reviewed the petition, and the Court will serve the petition

19   upon Respondent for a response.

20           The Court notes again that Petitioner challenges the validity of a detainer placed by the

21   State of Indiana for a criminal case in Marion County. It is possible that a more suitable forum is

22   the United States District Court for the Southern District of Indiana. See Braden v. 30th Judicial

23   Circuit Court, 410 U.S. 484, 499 n.15 (1973) (discussing possibility of concurrent habeas

24   jurisdiction).

25           IT IS THEREFORE ORDERED that the Clerk shall add Aaron Ford, Attorney General

26   for the State of Nevada, as counsel for respondent.

27   ///

28   ///
                                                       1
 1            IT IS FURTHER ORDERED that the Clerk shall electronically serve upon respondent a
 2   copy of the amended petition (ECF No. 8) and this order. In addition, the Clerk shall return to
 3   Petitioner a copy of the amended petition.
 4            IT IS FURTHER ORDERED that Respondent will have forty-five (45) days from the
 5   date on which the amended petition was served to answer or otherwise respond to the petition.
 6            IT IS FURTHER ORDERED that if Respondent files and serves an answer, then
 7   Petitioner then will have forty-five (45) days from the date on which the answer is served to file a
 8   reply.
 9            IT IS FURTHER ORDERED that if Respondent files a motion, then Petitioner will have
10   forty-five (45) days to file a response to the motion, and Respondent will have twenty-one (21)
11   days from the date of filing of the response to file a reply.
12            IT IS FURTHER ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper
13   copies of any electronically filed exhibits need not be provided to chambers or to the staff
14   attorney, unless later directed by the Court.
15            DATED: October 4, 2019 .
16                                                                   ______________________________
                                                                     RICHARD F. BOULWARE, II
17                                                                   United States District Judge
18

19
20

21

22

23

24

25

26

27

28
                                                         2
